Case 18-15511-amc         Doc 86    Filed 12/01/20 Entered 12/01/20 11:05:59                Desc Main
                                    Document     Page 1 of 2



                         m THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


      IN RE:
                                                          BANKRUPTCY NO. 18-15511-jkf
      MICHAEL W.BRADY AND
      DIANE RUBEA-BRADY,                                  CHAPTER 13


              Debtors,
      Michael W.Brady AND
      Diane RUBEA- Brady,

              Movant,                                     Docket No.



      US   BANK   TRUST   NATIONAL
      ASSOCIATION AS TRUSTEE OF THE
      CHALET SERIES III TRUST


              Respondent.


                         CONSENT ORDER/STIPULATION AGREEMENT


         AND NOW,this               day of              2020, upon the Motion of Michael W.Brady
 and Diane Rubea-Brady to Vacate the Order Granting ReliefFrom Stay with regard to a secured debt that
 Respondent, U.S. Bank Trust National Association holds against real property located at 37 Cobalt Ridge
 Drive North, Levittown,PA 19057(the "Real Property") evidenced by Document No.68,it is hereby
 agreed as follows:

         Michael W.Brady And Diane Rubea-Brady (hereafter"Debtors") acknowledges and agrees that
 the following monthly post-petition mortgage payments are due as follows:

        Payments 2/1/20-11/1/20($1,634.12 each)                 $16,341.20
         APO Balance                                            $ 4,086.68
         Late Charges                                           $   232.86
         Foreclosure Expenses                                   $     45.01
        TOTAL("ARREARS")                                        $20,705.75


            1. Immediately upon execution ofthis Agreement,the Debtors shall make a payment of
        $15,000 to the Respondent, U.S. Bank Trust, National Association. Debtors shall cure the
        remaining Arrears as set forth above through an Amended Ch, 13 Plan that will be filed by the
        Debtors within thirty(30)days ofthe date ofthis Agreement. In the event the regular monthly
        payment changes for any reason, then the amount due pursuant to this Paragraph shall be adjusted
        accordingly. Thereafter, the Debtors agree to continue making the regular monthly mortgage
         payments.
Case 18-15511-amc          Doc 86     Filed 12/01/20 Entered 12/01/20 11:05:59                   Desc Main
                                      Document     Page 2 of 2




         2. Debtors shall send all payments due directly to Movant at the address below:

                                   U.S. Bank Trust, National Association
                                  As Trustee ofthe Chalet Series HI Trust
                                           c/o SN Servicing Corp.
                                               323 Fifth Street
                                          Eureka, California 95501

          3. In the event Debtors fail to make any ofthe payments set forth hereinabove (or real
 estate taxes and/or hazard insurance on the Real Property when due)on or before their due dates, Movant
 and/or Movant's counsel may give Debtors and Debtors' counsel notice of this default. If Debtors do not
 cure the default within ten (10) days of receipt of notice, Movant may file a Certification of Default with
 the Court, and request an Order, with a copy to Debtors and Debtors' counsel, granting Movant
 immediate relief from the bankruptcy stay with regard to the Real Property.

         4. The failure by the Movant, at any time, to file a Certification of Default upon default
 by the Debtor shall not be construed, nor shall such failure act, as a waiver of any of Movant's rights
 hereunder.


          5. Upon issuance of the aforesaid Order granting Movant immediate relief from stay, the parties
 hereto further agree that the Movant may proceed in state court to exercise all rights and remedies
 available to it as a mortgagee and creditor under state and federal law including, but not limited to, the
 initiation or and or continuation of foreclosure and execution proceedings against the Real Property
 through sheriffs sale and ejectment thereafter.

          6. In the event Debtors convert to a bankruptcy under Chapter 7 ofthe Bankruptcy Code
 then Debtors shall pay all pre-petition arreare and post-petition arrears within ten (10) days from the date
 that the case is converted. If Debtors fail to make payments in accordance with this paragraph then
 Movant,through counsel, may file a certification setting forth said default and the Movant shall be
 granted immediate relieffrom the bankruptcy stay with regard to the Real Property.

         7. It is further agreed that the 14 day stay provided by Rule 4001(a)(3) is hereby waived.


                                                   BY THE COURT:




 Agreed to this    day of November,2020

  /s/ Michael C. Mazack                                 /s/Paul H. Youns
  Michael C. Mazack, Esq. Pa. I.D. # 205742              Paul H. Young
  501 Smith Drive, Suite 3                               Young, Marr & Associates
  Cranberry Township,PA 16066                            3554 Hulmeville Road
  Phone:(724)776-8000                                    Suite 102
  Email: mmazackglYnchlaw-Rroup.com                      Bensalem,PA 19020
